UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number:818-787-7000 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange Title of each class On which registered Common Stock, no par value The NYSE MKT Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act. [ ]Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes [X] No Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in a definitive proxy statement or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer (Do not check if a smaller reporting company) [ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No The aggregate market value of voting stock held by non-affiliates of Registrant, based upon the closing price of $3.35 for shares of the registrant’s Common Stock on December 31, 2013, the last business day of the registrant’s most recently completed second fiscal quarter as reported by the NYSE MKT, was approximately $6,798,000. In calculating such aggregate market value, shares of Common Stock held by each officer, director and holder of 5% or more of the outstanding Common Stock (including shares with respect to which a holder has the right to acquire beneficial ownership within 60 days) were excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of Common Stock outstanding as of October 02, 2014 was 3,513,055. Documents Incorporated by Reference Part III of this Form 10-K incorporates by reference information from Registrant’s Proxy Statement for its 2014 Annual Meeting of Shareholders to be filed with the Commission under Regulation 14A within 120 days of the end of the fiscal year covered by this Form 10-K. TRIO-TECH INTERNATIONAL INDEX Page Part I Item 1 Business 1 Item 1A Risk factors 6 Item 1B Unresolved staff comments 6 Item 2 Properties 6 Item 3 Legal proceedings 8 Item 4 Mine safety disclosures 8 Part II Item 5 Market for registrant’s common equity, related stockholder matters and issuer purchases of equity securities 9 Item 6 Selected financial data 9 Item 7 Management’s discussion and analysis of financial condition and results of operations 9 Item 7A Quantitative and qualitative disclosures about market risk 28 Item 8 Financial statements and supplementary data 28 Item 9 Changes in and disagreements with accountants on accounting and financial disclosure 28 Item 9A Controls and procedures 28 Item 9B Other information 28 Part III Item 10 Directors, executive officers and corporate governance 29 Item 11 Executive compensation 29 Item 12 Security ownership of certain beneficial owners and management and related stockholder matters 29 Item 13 Certain relationships and related transactions, and director independence 29 Item 14 Principal accountant fees and services 29 Part IV Item 15 Exhibits and financial statement schedules 29 Exhibits 29 Signatures 31 Report of independent registered public accounting firm Consolidated Balance Sheets as of June 30, 2014 and 2013 Consolidated Statements of Operations and Comprehensive Income for the Years Ended June 30, 2014 and 2013 Consolidated Statements of Shareholders’ Equity for the Years Ended June 30, 2014 and 2013 Consolidated Statements of Cash Flows for the Years Ended June 30, 2014 and 2013 Notes to Consolidated Financial Statements -i- Table of Contents TRIO-TECH INTERNATIONAL PART I ITEM 1 – BUSINESS (IN THOUSANDS, EXCEPT PERCENTAGES AND SHARE AMOUNTS) Cautionary Statement Regarding Forward-Looking Statements The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-K and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; credit risks in the Chinese real estate industry; changes in macroeconomic conditions and credit market conditions; and other economic, financial and regulatory factors beyond the Company’s control. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. General Trio-Tech International was incorporated in 1958 under the laws of the State of California. As used herein, the term "Trio-Tech" or "Company” or “we” or “us” or “Registrant” includes Trio-Tech International and its subsidiaries unless the context otherwise indicates.Our mailing address and executive offices are located at 16139 Wyandotte Street, Van Nuys, California 91406, and our telephone number is (818) 787-7000. During fiscal year 2014, we operated our business in four segments: manufacturing, testing services, distribution and real estate. In the fourth quarter of fiscal year 2013, management discontinued its operations in the fabrication services segment. Geographically, we operate in the U.S., Singapore, Malaysia, Thailand and China.We operate six testing services facilities; one in the United States and five in Southeast Asia. We operate two manufacturing facilities: one in the United States and the other in Southeast Asia. Our distribution segment and real estate segment operate primarily in Southeast Asia. Our major customers are concentrated in Southeast Asia and they are either semiconductor chip manufacturers or testing facilities that purchase testing equipment.For information relating to revenues, profit and loss and total assets for each of our segments, see Note 20 - Business Segments contained in our consolidated financial statements included in this Form 10-K. -1- Table of Contents Company History – Certain Highlights (5 years) Trio-Tech (Suzhou) achieved ISO 9001:2000 certification. Universal (Far East) Pte. Ltd. achieved ISO/IEC 17025:2005 accreditation under SAC-SINGLAS for the field of Calibration and Measurement. Universal (Far East) Pte. Ltd. achieved ISO 9001:2000 certification. Trio-Tech Singapore scaled down its facility in Singapore due to the loss of one of its major customers. Trio-Tech Singapore, Trio-Tech Malaysia, Trio-Tech (Suzhou) and Trio-Tech (Bangkok) were re-certified to ISO 9001-2008 standards. Trio-Tech Singapore was recertified to ISP 14001:2004 standards. Trio-Tech Singapore established a subsidiary, SHI International Pte. Ltd. in Singapore. SHI International Pte. Ltd. acquired 100% interest in PT SHI Indonesia, located in Indonesia. Trio-Tech Singapore achieved biz SAFE Level 3 workplace safety and health standard. Trio-Tech Singapore established a subsidiary, Trio-Tech (Tianjin) Co. Ltd. in China. Trio-Tech (Tianjin) Co., Ltd. achieved ISO 9001:2008 certification. SHI International Pte. Ltd. achieved ISO 9001:2008 certification. Universal (Far East) Pte. Ltd. was recertified to ISO 9001:2008 standards. Trio-Tech (Tianjin) Co., Ltd. was certified for ISO/TS 16949:2009 standards. Trio-Tech Tianjin acquired TS16949 certification. Trio-Tech Singapore, Trio-Tech Malaysia, Trio-Tech (Suzhou), Trio-Tech (Bangkok) and Trio-Tech Tianjin re-certified to ISO 9001:2008 standards. Trio-Tech Singapore re-certified to ISO 14001:2004 standards. Trio-Tech Malaysia achieved ISO/TS16949 LOC certification. Trio-Tech Tianjin re-certified to ISO/TS16949 LOC certification. Trio-Tech Singapore re-certified to biz SAFE Level 3 Workplace Safety and Health standards. Trio-Tech Singapore re-certified to ISO 17025:2005 standards. Overall Business Strategies Our core business is and historically has been in the semiconductor industry (testing services, manufacturing and distribution).Revenue from this industry accounted for 99.5% and 99.6%of our revenue for fiscal year 2014 and fiscal year 2013, respectively. The semiconductor industry has experienced periods of rapid growth, but has also experienced downturns, often in connection with, or in anticipation of, maturing product cycles of both semiconductor companies’ and their customers’ products and declines in general economic conditions. To reduce our risks associated with sole industry focus and customer concentration, the Company expanded its business into the real estate investment and oil and gas equipment fabrication businesses in 2007 and 2009, respectively. To achieve our strategic plan for our semiconductor business, we believe that we must pursue and win new business in the following areas: ● Primary markets – Capturing additional market share within our primary markets by offering superior products and services to address the needs of our major customers. ●
